Broyles, C. J.
The industrial commission awarded Mrs. Mary J. Gilliard compensation for the death of her husband. On an appeal to the superior court the award was affirmed, and to that judgment exceptions were taken and the case brought to this court. Counsel for the plaintiffs in error say in their brief: “Only one question is presented by this record. Did W. M. Gilliard [husband of the claimant] die as a result of an injury caused by an accident, or did he die as a result of natural illness brought on by disease?” After a careful study of the evidence in the record we are of the opinion that there is some. evidence that, together with the legal inferences arising therefrom, authorized the commission to find that the death of Gilliard was the direct result of an injury caused by an accident arising out of and in the course of his employment.
It follows that the judge of the superior court did not err in affirming the award of the commission.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.